Sweeney, J.
In Kisil v. Sandusky, supra, this court held in the syllabus:
“The standard for granting a variance which relates solely to area requirements should be a lesser standard than that applied to variances which relate to use. An application for an area variance need not establish unnecessary hardship; it is sufficient that the application show practical difficulties.”
*86In adopting the lesser, practical difficulties standard for area variances, we relied, in part, upon the analysis of the New York Court of Appeals in Matter of Hoffman v. Harris (1966), 17 N.Y. 2d 138, 269 N.Y. Supp. 2d 119, 216 N.E. 2d 326. In Harris, the court effectively determined that in reviewing an application for an area variance, where “neighborhood considerations are not as strong as in a use variance,” id. at 144, the “spirit” rather than the “strict letter” of the zoning ordinance should be observed so that “substantial justice [is] done,” id. at 147. In observing the spirit of an ordinance and attempting to do substantial justice, a zoning board of appeals or a reviewing court necessarily must weigh the competing interests of the property owner and the community. When an area variance is sought, therefore, the property owner is required to show that the application of an area zoning requirement to his property is inequitable.
While existing definitions of “practical difficulties” are often nebulous, it can safely be said that a property owner encounters “practical difficulties” whenever an area zoning requirement (e.g., frontage, setback, height) unreasonably deprives him of a permitted use of his property. The key to this standard is whether the area zoning requirement, as applied to the property owner in question, is reasonable. The practical difficulties standard differs from the unnecessary hardship standard normally applied in use variance cases, because no single factor controls in a determination of practical difficulties. A property owner is not denied the opportunity to establish practical difficulties, for example, simply because he purchased the property with knowledge of the zoning restrictions. Kisil, supra, at 33; cf. Consolidated Mgmt., Inc. v. Cleveland (1983), 6 Ohio St. 3d 238.
The factors to be considered and weighed in determining whether a property owner seeking an area variance has encountered practical difficulties in the use of his property include, but are not limited to: (1) whether the property in question will yield a reasonable return or whether there can be any beneficial use of the property without the variance; (2) whether the variance is substantial; (3) whether the essential character of the neighborhood would be substantially altered or whether adjoining properties would suffer a substantial detriment as a result of the variance; (4) whether the variance would adversely affect the delivery of governmental services (e.g., water, sewer, garbage); (5) whether the property owner purchased the property with knowledge of the zoning restriction; (6) whether the property owner’s predicament feasibly can be obviated through some method other than a variance; (7) whether the spirit and intent behind the zoning requirement would be observed and substantial justice done by granting the variance. See, generally, 3 Anderson, American Law of Zoning (2 Ed. 1977), Variances, Section 18.47 et seq.; Wachsberger v. Michalis (1959), 19 Misc. 2d 909, 191 N.Y. Supp. 2d 621.
The appellant, village of Middlefield, asserts that, in spite of the board’s finding that the Duncans had not suffered an “unnecessary hard*87ship” as a result of the zoning restriction in question, other relevant findings by the board show that the Duncans also did not suffer “practical difficulties” as a result of the restriction. Specifically, the village points to the board’s findings that construction of an eight-unit dwelling on the Duncans’ lot would “alter the essential nature of the neighborhood” and “not represent the minimum variance that would afford relief or the least modification possible so as to provide a reasonable use.” The village contends that these findings and the evidence in the record reveal that community interests outweigh the competing interests of the Duncans in this case. We agree.
Upon consideration of the relevant factors for a practical difficulties determination, as enumerated above, it is clear that the Duncans have not encountered the practical difficulties needed to warrant the approval of their application for variance. First, the Duncans could have made beneficial use of their property and received a reasonable return either by construction of additional duplexes (which would not have required a variance from existing frontage requirements) or by construction of a four-unit addition to the existing dwelling as per the variance granted in April 1980. The Duncans offered no evidence to show that these plans were not economically feasible, and in previous hearings before the board they indicated only that such plans were less feasible than the construction of the proposed eight-unit dwelling.
Second, it cannot easily be determined from the record whether the requested variance was “substantial,” especially because the evidence presented did not show that other variances had been granted to allow the construction of multi-family dwellings on lots having less than one hundred feet of frontage. In any event the available evidence does not indicate that the Duncans were treated differently than any other applicant seeking a variance from the frontage requirements for multi-family dwellings.
Third, the record supports the board’s finding that the variance would alter the essential nature of the neighborhood. Although there was some conflict as to what area constituted the Duncans’ neighborhood, it is clear that the properties immediately surrounding the Duncans’ property consist mainly of one- and two-family dwellings. Adjoining property owners testified before the board in this case and in several hearings on previous variance applications that had been filed by the Duncans.2 These adjoining property owners uniformly opposed the requested variances on the grounds that their properties would be detrimentally affected by the proximity of the proposed multi-family dwellings to their own dwellings.
Fourth, as discussed above, the Duncans’ predicament could have‘been obviated through the construction of duplexes rather than multi-family dwellings. The construction of duplexes on the Duncans’ lot would not *88have required a variance from the applicable frontage requirements in the village zoning ordinances.
Based on all the foregoing, it is apparent that the Duncans failed to demonstrate practical difficulties in the use of their property. Although “neighborhood considerations are not as strong” in this case as they would be in an application for a use variance, the Duncans have not offered evidence to show that the “spirit” of the zoning ordinance in question is other than to allow multi-family dwellings only on the few, select lots that conform to frontage requirements. Additionally, the Duncans were not deprived of the beneficial use of their lot. They were prevented only from using their lot in a manner that would provide them with the greatest possible benefit.
Substantial justice requires that the interests of the community, neighborhood and adjoining property owners be given due consideration in this case. The record reveals that the interests of these groups would not be served by approval of the requested variance; and, denial of the variance did not deprive the Duncans of a reasonable return or beneficial use of their property.3 A preponderance of reliable, probative and substantial evidence supports the board’s denial of the requested variance. The judgment of the court of appeals must therefore be reversed.

Judgment reversed.

Celebrezze, C.J., Holmes and Douglas, JJ., concur.
Locher and Wright, JJ., concur in judgment only.
C. Brown, J., dissents.

 See footnote 1, swpra.


 Today’s decision leaves intact the board’s reaffirmation of the April 1980 variance that conditionally authorized construction of a four-unit addition to the existing dwelling. See footnote 1, supra, and accompanying text. The time for proceeding with the construction authorized by the April 1980 variance will begin to run from the date of today’s decision.